Exhibit 10(t)

AMENDMENT TO EXHIBIT A

TO PERFORMANCE STOCK UNITS AWARD AGREEMENT

DATED                     

VESTING OF PERFORMANCE STOCK UNITS

Exhibit A to the above-referenced Award Agreement is amended so that, effective
for the Annual Performance Periods beginning after May 31, 2009, the number of
Annual Performance Stock Units that shall vest, if any, following the end of the
applicable Annual Performance Period shall be determined by multiplying the
number of Performance Stock Units for such Annual Performance Period by the
“Vesting Percentage,” as determined below, provided that the maximum Vesting
Percentage for any Annual Performance Period shall be 150% of the Annual
Performance Stock Units.

“Annual PSU Rating” for each Annual Performance Period beginning after May 31,
2009 = 50% (MIP Rating for Earnings Per Share) + 50% (MIP Rating for Sales)

The “Vesting Percentage” shall be determined according to the following grid:

 

Annual PSU Rating

        Vesting Percentage   0.00      0 %  0.50      25 %  1.00      50 %  1.40
     100 %  1.60      125 %  1.80 or Greater      150 % 

The MIP Ratings and Vesting Percentage shall be as determined by the Company.

The Vesting Percentage shall be interpolated based on the Annual PSU Rating in
the above table. The Vesting Percentage shall be rounded to the nearest 1.0%,
with .5% being rounded up. The number of Annual Performance Stock Units that
vest pursuant to the Vesting Percentage shall be rounded to the nearest whole
number, with .5 being rounded up. For example, an Annual PSU Rating of 1.15
would result in a Vesting Percentage of 69%.

 

A-1